     Case 3:20-cv-02027-BAS-BLM Document 16 Filed 01/27/21 PageID.207 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DEOVANTE L. GUY, by and through                   Case No. 20-cv-2027-BAS-BLM
      Guardian Ad Litem for Deovante Guy,
12
      Quintasia Walker,                                 ORDER :
13
                                     Plaintiff,
                                                        (1) ADOPTING REPORT AND
14
           v.                                           RECOMMENDATION (ECF No. 15);
15
      MATTHEW LORENZEN, et al.,
                                                        (2) GRANTING MOTION FOR
16
                                  Defendants.           GOOD FAITH SETTLEMENT (ECF
17                                                      No. 7); AND
18
                                                        (3) APPROVING THE PROPOSED
19                                                      SETTLEMENT PROCEDURE
20
21
22         Pending before the Court is the parties’ Joint Motion for a Determination of Good
23   Faith Settlement Between Plaintiff Deovante L. Guy, proceeding by and through guardian
24   ad litem Quintasia Walker, and Defendant Annie Brady. (ECF No. 7.) The Court
25   previously ordered the parties to submit their settlement for approval by United States
26   Magistrate Judge Barbara Lynn Major under Local Civil Rule 17.1 and took the parties’
27   motion under advisement. (ECF No. 8.)
28

                                                  -1-
                                                                                      20cv2027
     Case 3:20-cv-02027-BAS-BLM Document 16 Filed 01/27/21 PageID.208 Page 2 of 3



1          On January 11, 2021, Judge Major issued a Report and Recommendation (“R&R”)
2    finding that the proposed $100,000 settlement between Plaintiff and Defendant Brady is
3    made in good faith and is suitable for the Court’s approval under Cal. Civ. Proc. Code
4    § 877.6. (ECF No. 15 at 6.) Judge Major also considered Plaintiff’s proposal to delay the
5    distribution of the settlement, found that it is in the best interest of Mr. Guy to delay the
6    distribution, and recommended a pertinent settlement procedure for the Court’s approval.
7    (Id.) The deadline for the parties to object to the R&R was January 19, 2021. (Id.) To
8    date, no objections or requests for extension have been filed.
9          The Court reviews de novo those portions of an R&R to which objections are made.
10   28 U.S.C. § 636(b)(1). The Court may “accept, reject, or modify, in whole or in part, the
11   findings or recommendations made by the magistrate judge.” Id. “The statute makes it
12   clear,” however, “that the district judge must review the magistrate judge’s findings and
13   recommendations de novo if objection is made, but not otherwise.” United States v. Reyna-
14   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). “Neither the Constitution nor the
15   statute requires a district judge to review, de novo, findings and recommendations that the
16   parties themselves accept as correct.” Reyna-Tapia, 328 F.3d at 1121. This legal rule is
17   well-established in the Ninth Circuit and this district. See Wang v. Masaitis, 416 F.3d 992,
18   1000 n.13 (9th Cir. 2005) (“Of course, de novo review of a[n] R & R is only required when
19   an objection is made to the R & R.”)
20         Here, because no party has filed objections or requested additional time to do so
21   before the January 19, 2021 deadline, the Court may adopt the R&R on that basis alone.
22   See Reyna-Tapia, 328 F.3d at 1121. Nonetheless, having conducted a de novo review of
23   the R&R, the Court concludes that Judge Major’s reasoning is sound and agrees with the
24   R&R’s recommendations. Therefore, the Court hereby approves and ADOPTS IN ITS
25   ENTIRETY the R&R. See 28 U.S.C. § 636(b)(1).
26         The parties’ Joint Motion for a Determination of Good Faith Settlement (ECF No.
27   7) is GRANTED. The Court APPROVES the settlement between Plaintiff and Defendant
28   Brady under section 877.6 of the California Code of Civil Procedure.

                                                 -2-
                                                                                          20cv2027
     Case 3:20-cv-02027-BAS-BLM Document 16 Filed 01/27/21 PageID.209 Page 3 of 3



1          The Court further APPROVES the following settlement procedure:
2          1. Plaintiff’s counsel, attorney Tanisha Bostick, must deposit the entire
3    $100,000 settlement payment in an interest-bearing account within 14 days of receiving
4    the payment;
5          2. Plaintiff’s counsel must ensure that neither she nor anyone else withdraws any of
6    the settlement money without the Magistrate Judge’s approval; and
7          3. Within thirty days after preliminary settlement with the remaining Defendants or
8    resolution of the remaining claims, Plaintiff’s counsel must file a motion seeking approval
9    of the proposed settlement in accordance with Local Rule 17.1., California Probate Code
10   section 3600, et seq., and related case law.
11         IT IS SO ORDERED.
12
13   DATED: January 27, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
                                                                                        20cv2027
